          Case 1:21-cr-00494-RC Document 15 Filed 07/27/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :    CRIMINAL NO.
                                                  :
              v.                                  :    MAGISTRATE NO. 21-MJ-417
                                                  :
 WILLIAM MICHAEL SYWAK, and                       :    VIOLATIONS:
 WILLIAM JASON SYWAK,                             :    18 U.S.C. § 1752(a)(1)
                                                  :    (Entering and Remaining in a Restricted
                       Defendants.                :    Building or Grounds)
                                                  :    18 U.S.C. § 1752(a)(2)
                                                  :    (Disorderly and Disruptive Conduct in a
                                                  :    Restricted Building or Grounds)
                                                  :    40 U.S.C. § 5104(e)(2)(D)
                                                  :    (Disorderly Conduct in
                                                  :    a Capitol Building)
                                                  :    40 U.S.C. § 5104(e)(2)(G)
                                                  :    (Parading, Demonstrating, or Picketing in
                                                  :    a Capitol Building)

                                     INFORMATION

       The United States Attorney charges that:

                                          COUNT ONE

       On or about January 6, 2021, within the District of Columbia, WILLIAM MICHAEL

SYWAK and WILLIAM JASON SYWAK did unlawfully and knowingly enter and remain in a

restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
       United States Code, Section 1752(a)(1))

                                         COUNT TWO

       On or about January 6, 2021, within the District of Columbia, WILLIAM MICHAEL

SYWAK and WILLIAM JASON SYWAK did knowingly, and with intent to impede and disrupt
           Case 1:21-cr-00494-RC Document 15 Filed 07/27/21 Page 2 of 3




the orderly conduct of Government business and official functions, engage in disorderly and

disruptive conduct in and within such proximity to, a restricted building and grounds, that is, any

posted, cordoned-off, and otherwise restricted area within the United States Capitol and its

grounds, where the Vice President and Vice President-elect were temporarily visiting, when and

so that such conduct did in fact impede and disrupt the orderly conduct of Government business

and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, within the District of Columbia, WILLIAM MICHAEL

SYWAK and WILLIAM JASON SYWAK willfully and knowingly engaged in disorderly and

disruptive conduct within the United States Capitol Grounds and in any of the Capitol Buildings

with the intent to impede, disrupt, and disturb the orderly conduct of a session of Congress and

either House of Congress, and the orderly conduct in that building of a hearing before or any

deliberation of, a committee of Congress or either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))




                                                2
          Case 1:21-cr-00494-RC Document 15 Filed 07/27/21 Page 3 of 3




                                        COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, WILLIAM MICHAEL

SYWAK and WILLIAM JASON SYWAK willfully and knowingly paraded, demonstrated, and

picketed in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                                      Respectfully submitted,

                                                      CHANNING D. PHILLIPS
                                                      Acting United States Attorney
                                                      D.C. Bar Number 415793


                                              By: /s/ William Dreher
                                                 WILLIAM DREHER
                                                 Assistant United States Attorney
                                                 D.C. Bar No. 1033828
                                                 700 Stewart Street, Suite 5220
                                                 Seattle, WA 98101
                                                 (206) 553-4579
                                                 william.dreher@usdoj.gov




                                                  3
